Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on 01/28/2021, claim(s) 1, 4-9, 10, 12, and 15, (and by extension its/their dependents) have been amended, claim(s) 2-3, 11, 14, and 16 has/have been canceled, and claim(s) 21-25 is/are new. Claim(s) 1, 4-10, 12-13, 15, and 17-25 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sata (US 2019/0111925) in view of Bouchon (US 2008/0132378) and Murofushi (US 2014/0121929). 

With respect to claim 1 Sata teaches a vehicle operating method, comprising: 

via the controller, deactivating the plurality of vehicle control parameter staging groups and operating the vehicle responsive to baseline control parameters responsive to one or more conditions being met while operating in the vehicle mode (Sata Fig. 3, 5 ¶[41, 62, 67]).
Sata does not clearly teach wherein, deactivating the plurality of vehicle control parameter staging groups asynchronously, where the one or more conditions being met include one or more conditions being met to deactivate the plurality of staging groups, and where a second staging group is deactivated a predetermined time after a first staging group is deactivated,
Bouchon teaches a system for switching between modes of a vehicle wherein deactivating the plurality of vehicle control parameter staging groups is performed asynchronously, where the one or more conditions being met include one or more conditions being met to deactivate the plurality of staging groups, and where a second staging group is deactivated a predetermined time after a first staging group is deactivated, and operating the vehicle responsive to baseline control parameters responsive to one or more conditions being met (Bouchon Fig. 3 element 166, 168, 170, Fig. 4 214, 216, 218, Fig. 5 ¶[89, 107, 114]). It is noted that Bouchon is mainly concerned with switching between modes wherein the engine is being used and not being used wherein the staging groups are changed in an asynchronous and staggered manner. This is recognized as being controllable by Sata (Sata ¶[15, 43]). Further Bouchon recognizes that that staging groups can be changes simultaneously or asynchronously 
Thus as shown above Sata teaches a base invention of a system that switches between modes and deactivates its staging groups accordingly. Bouchon teaches a technique of deactivating staging groups asynchronously as the vehicle mode changes applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Bouchon to the base invention of Sata since it would have resulted in the predictable result of deactivating staging groups asynchronously as the vehicle mode changes and would have improved the system since it would allow greater control over when different staging groups are deactivated. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Sata to apply the technique from the teachings of  Bouchon because the technique taught by  Bouchon was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Sata that was ready for improvement and the results would have been predictable to one of ordinary skill in the art
It is not clear if Sata teaches wherein vehicle control parameters within the first staging group are ramped at a predetermined rate in response to the first staging group being deactivated. Specifically, Sata does not appear to go into detail as to the rate at which the staging groups are changed. Although it would seem inherent that this must be a predetermined rate assuming arguendo and it does not applicant has been provided with Murofushi.
wherein vehicle control parameters within the first staging group are ramped at a predetermined rate in response to the first staging group being deactivated (Murofushi Fig. 3 ¶[6, 12, 78-80])
Thus as shown above Sata teaches a base invention of a system that switches between modes and deactivates its staging groups accordingly. Murofushi teaches a technique of ramping control parameters at a predetermined rate when switching between modes applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Murofushi to the base invention of Sata since it would have resulted in the predictable result of ramping control parameters at a predetermined rate when switching between modes and would have improved the system by allowing a smoother more consistent transition between modes and thus increasing comfort. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Sata to apply the technique from the teachings of Murofushi because the technique taught by Murofushi was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Sata that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 4 Sata as modified in claim 1 by teaches a method wherein the first staging group is deactivated a predetermined time after activating the first staging group (Sata ¶[67], Bouchon Fig. 3 element 166, 168, 170, Fig. 4 214, 216, 218, Fig. 5 ¶[89, 107, 114]). 

With respect to claim 5 Sata as modified in claim 1 by teaches a method wherein the first staging group is deactivated in response to a predetermined amount of time after activating the first staging group (Sata ¶[67], Bouchon Fig. 3 element 166, 168, 170, Fig. 4 214, 216, 218, Fig. 5 ¶[89, 107, 114]) and driver demand torque being less than a threshold (Bouchon Abstract, ¶[5, 8-12, 23] wherein the system is supplying a necessary starting torque). 

With respect to claim 6 Sata as modified in claim 1 by teaches a method wherein the second staging group is deactivated in response to a predetermined amount of time after deactivating the first staging group (Bouchon Fig. 3 element 166, 168, 170, Fig. 4 214, 216, 218, Fig. 5 ¶[89, 107, 114]) and driver demand torque being less than a threshold (Bouchon Abstract, ¶[5, 8-12, 23] wherein the system is supplying a necessary starting torque). 

With respect to claims 7 and 8, Sata as modified in claim 1 by teaches a method further comprising grouping a first portion of the more than one vehicle control parameters into a first staging group and grouping a second portion of the more than one vehicle control parameters into a second staging group, (Sata Fig. 3 ¶[2, 41, 67]). 

With respect to claim 9 Sata as modified in claim 1 by teaches a method wherein deactivating the activated plurality of staging groups asynchronously includes deactivating the first staging group before the second staging group (Sata ¶[67], Bouchon Fig. 3 element 166, 168, 170, Fig. 4 214, 216, 218, Fig. 5 ¶[89, 107, 114]). 

With respect to claim 21 Sata as modified in claim 1 by teaches a method wherein the first portion of the plurality of vehicle control parameters includes one or more of an engine rotational speed upper threshold limit, a vehicle suspension mode, a vehicle descent mode, a vehicle speed upper threshold limit, an electric machine rotational speed upper threshold limit, transmission gear shift times, and a number of engine cylinders deactivated (Sata Fig. 3 ¶[41, 62, 67] at least suspension).  

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sata (US 2019/0111925) in view of Bouchon (US 2008/0132378) and Murofushi (US 2014/0121929) and further in view of Robinson (US 2008/0250786). 

With respect to claim 22 Sata as modified in claim 1 does not clearly teach wherein the second portion of the plurality of vehicle control parameters includes one or more of an engine boost pressure upper threshold limit, a battery state of charge lower threshold limit, an electric machine temperature upper threshold limit, and a battery temperature threshold upper limit.
Robinson teaches a method for switching between vehicle modes wherein the second portion of the plurality of vehicle control parameters includes one or more of an engine boost pressure upper threshold limit (Robinson ¶[79-82]). 
Thus as shown above Sata teaches a base invention of a system that switches between modes and deactivates its staging groups accordingly. Robinson teaches a technique of when switching vehicle modes the second portion of the plurality of vehicle control parameters .
Allowable Subject Matter
Claims 10, 12-13, 15, 17-20, and 24-25 are allowed.
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665